DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 6, it appears that the term “and” should be deleted; and 
In the 4th line from the bottom of the claim, it appears that the term “in case” should be replaced with a term such as -- when --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2502783, hereafter “Kraft”. As to claim 1, Kraft discloses a clip for attachment of a floor carpet comprising a male member 52 having a lower flange portion and a shaft portion projecting from an upper surface of the lower flange portion as shown in Fig. 1, and a female member 51 having a cylindrical portion to which the shaft portion is inserted with an upper flange portion projecting around an outer periphery of the cylindrical portion as seen in Fig. 1. The clip in Kraft is configured to be attached to a floor carpet held between the lower flange portion and the upper flange portion by inserting the shaft portion to an insertion hole 21 formed in the floor carpet from a hole lower side to a hole upper side and engaging the shaft portion penetrating through the insertion hole with the cylindrical portion so that an article mounted on an upper surface of the floor carpet is fixed by the cylindrical portion of the male member. The female .
As to claim 5, part 41 of Kraft, which may be considered the regulation member as claimed, includes a claw portion 411 that engages a lower portion of the male member, and as such, meets the instant claim limitation.
As to claim 7, Fig. 1 of Kraft shows a shaft portion of the male member 52 that includes the engaging projections 6 arranged in the shaft direction, and a cylindrical portion of the female member 51 including a lower projecting portion projecting downwardly from a lower surface of the lower flange portion and having the engaging portion 6 on an inner periphery thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over EP2502783, hereafter “Kraft” in view of applicant’s acknowledged state of the art (AK). Kraft discloses a clip for attachment of a floor carpet comprising a male member 52 having a lower flange portion and a shaft portion projecting from an upper surface of the lower flange portion as shown in Fig. 1, and a female member 51 having a cylindrical portion to which the shaft portion is inserted and an upper flange portion projecting around an outer periphery of the cylindrical portion as seen in Fig. 1. The clip in Kraft is configured to be attached to a floor carpet held between the lower flange portion and the upper flange portion by inserting the shaft . 

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783